Title: The Commissioners to Gabriel de Sartine, 12 October 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Sartine, Antoine Raymond Jean Gualbert Gabriel de


     
      Sir
      Passy Octr. 12 1778
     
     The Letter which your Excellency did Us the Honour to write to Us on the Seventh of this Month, We duely received.
     In our Letter of the twenty Sixth of the last Month respecting the Goods of Mr. Izard on board the Nile, we cited the Sixteenth Article of the Treaty of Commerce, in Support of Mr. Izards claim, which your Excellency thinks an Error, and that it is the Fourteenth Article which most nearly relates to this Case. We cited the Article as it stood in the original Treaty, where it is the Sixteenth: Your Excellency cites it as it Stands in the Treaty as it is now agreed to be amended, leaving out two Articles the 11 and 12. But your Excellency and We all mean the Same Article, which appears to Us to apply to Mr. Izards Case as clearly, Strictly, and fully, as it could have been contrived to do, if his Case had been in Contemplation at the Time when the Treaty was made, and Specially meant to be provided for. The Words of the Article are, that such Goods, as were put on Board any ship belonging to an Enemy before the War, or after the Declaration of the same without the Knowledge of it, shall no Ways be liable to Confiscation, but shall well and truely be restored without Delay to the Proprietor demanding the Same. And two Months are allowed after the Declaration of War Ignorance of the Declaration of War, not to be pleaded more than two Months after the Declaration.
     Now by the Bill of Lading, which We had the Honour to inclose to your Excellency, it appears that the Goods were shipped, in the Month of April last, at a Time, when certainly two Months had not elapsed from and after the Declaration of War. But if other Evidence of this Fact, viz the Time when the Goods were shipped is necessary Mr. Izard can certainly obtain it from England altho it would be attended with a good deal of Trouble and Expence.
     As to the Question whether the Goods are Mr. Izards Property or not, Mr. Izard in a Letter to Us dated the 10th of this Month assures Us, that his Name is in many of the Books and that one of the Boxes contains a great Number of his Papers, with his Name upon them. That “the Testimony of his Merchant in London, who shipped the Things shall be procured, if necessary and likewise that of the Merchant in Leghorn, and the Abbe Niccoli to whom they were addressed.”
     
      We lay no Stress upon the Rank and Character of the Gentleman who claims these Goods, because We are very sensible that all Men alike ought to submit to the Laws, and that no Distinctions should be made.
      
     
     We are Sensible that his Majesty has granted, the whole of the Property, which shall be taken from the Ennemy, and shall be lawful Prize to the Captors, and the Encouragements of Adventurers in this Way is of So much Importance, to our states Country as well as to this, that We wish them all imaginible success to enjoy all the Profits and Advantages of their Prizes. But the Captors in this Case must be sensible, that the Goods belong to A Friend not an Ennemy and therefore that they can not be lawful Prize not included in his Majesty’s Grant.
     We are only desirous of what is right, and as We hold ourselves bound to do all in our Power to assist our Fellow Citizens in maintaining their Rights and of omitting no Advantage that they are entituled to by the Treaty: and as the Treaty is so express that Goods so circumstanced shall be restored without Delay, and upon demand, and as Mr. Izard apprehends he ought not to be put to the Trouble delay and Expence of a Law Suit upon this Occasion, We have thought it our Duty to write again to your Excellency upon the subject.
     We beg leave to lay another subject before your Excellency. There are, We are informed, on Board the Fox and Lively, as there are on board almost every ship in Admiral Keppells and Lord Howes Fleets, Numbers of American Seamen who detest abhor the service into which by one of the most extraordinary Exertions extravagant Flights of Tyranny and Cruelty that ever was heard of among Men, they have been forced, and compelled to fight against their Country and their Friends. These seamen we should be glad to deliver from the Prisons in this Kingdom, and from a misery and Captivity infinitely more detestible on Board of British Men of War. We therefore beg Leave to propose to your Excellency, that an Inquiry may be made, and a List taken of the Natives of America, among the Crews of the Fox and Lively, and We offer your Excellency an equal Number of British Prisoners now in our Possession in this Kingdom in Exchange for them, provided they will take the oath of Allegiance to the United States the Men delivered to us. This would be attended with many happy Consequences. It would relieve many of our Countrymen from present Confinement, and the most dismal Prospects, and would furnish our Vessells with a Number of excellent Sailors,and save Us the Expence of maintaining so many british Prisoners.
     It may be proper to inform your Excellency, that before this War began, one third Part of the Seamen belonging to the then whole British Empire, belonged to America. If We were able to command the services of all these Sailors, your Excellency will allow it would be of great Importance in the common Cause. It would take away one third of the whole. Those employed in the American service would, be able to fight, another of the two thirds remaining to G. Britain, and consequently would leave to France no more than one third of the seamen belonging to the British Empire before the War for Britain France to contend with. But alass this is not the Case. Various Causes, too many to be here explained have concurred to prevent this. But We are very desirous of alluring back to their Country as many as possible of those We have lost, and the Plan We have now proposed to your Excellency, appears to be one probable Means of doing it. We shall suggest others hereafter as opportunity occurs.
     
     
      Octr. 135. 1778
     
     Since the forgoing was written We have received Letters from Robert Harrison, John Lemon, Edward Driver and John Nichols, Prisoners in Dinant Castle, representing that they Were taken by English Frigates in American Privateers forced into the service on Board the Fox and now taken by the French, and praying that We would interceed for their Liberty if possible that they may return to their Country.
    